      Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 1 of 29
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          April 14, 2020
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk

                                 HOUSTON DIVISION

DWIGHT RUSSELL, et al.,                          §
                                                 §
                                                 §
                       Plaintiffs,               §
                                                 §
VS.                                              §           CIVIL ACTION NO. H-19-226
                                                 §
HARRIS COUNTY, TEXAS, et al.,                    §
                                                 §
                       Defendants.               §

                                MEMORANDUM AND ORDER

        Individuals arrested in Harris County, Texas, for felony charges are usually brought to the

Harris County Jail to wait for hearings and trials. Those who can post the money bond usually

imposed under a preset bail schedule do so. Those who cannot, because they are too poor to post

the bond premium, wait. First, they wait for counsel to be appointed, then for opportunities to seek

release on a personal bond with no upfront payment. In this lawsuit, three plaintiffs allege that

many indigent arrestees are in jail because they were denied a pretrial personal bond and cannot

make the upfront payment on a financial bond. They would, they argue, be released without delay

if they could make the bond payment. They argue that Harris County provides an inadequate

process for individually assessing who can meet the requirements for safe release on a personal

bond. They claim due process and equal protection violations from wealth-based detention before

formal bail hearings. The plaintiffs asserted these claims before the coronavirus and pandemic

produced the national emergency now facing the country.

        The plaintiffs urge that approximately 4,000 felony arrestees, not convicted of the charged

offense, are kept in the densely packed Harris County Jail for weeks or months longer than those

able to post a bond. They incur the costs of prolonged pretrial detention, including job loss,
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 2 of 29



eviction, a greater likelihood of pleading guilty, and a higher chance of receiving a harsher

sentence. Now they face a greater risk of exposure to, or exposing others to, the coronavirus.

COVID-19 raised and changed the stakes.

       In the crowded Jail, social distancing and adequate sanitation are hard to maintain. There

are daily arrivals of new arrestees with a variety of underlying health and medical issues, likely

including COVID-19. Those with the disease risk infecting other arrestees, as well as the deputies

and employees who guard them, feed and care for them, and who then go home, potentially to

infect their own families and communities.

       These motions and opinion are not directly about prison conditions or whether public health

is best served by releasing which arrestees. They are instead about the process and timing of

individualized hearings to determine whether a particular pretrial felony arrestee can be dismissed

on a personal bond. The plaintiffs ask this court to authorize the Harris County Sheriff to release

many felony arrestees, who have not had a trial or been convicted, and cannot post the upfront

payment based on bail-schedule amounts, if they do not promptly get formal, individualized,

evidentiary hearings to determine whether they could be safely released on a personal bond. The

plaintiffs also ask this court to overturn as unconstitutional part of Governor Greg Abbott’s

Executive Order GA-13, which limits state district judges’ discretion to issue personal bonds

during the COVID-19 crisis. That Order was one of several issuing from those with authority to

set and implement policies to meet the COVID-19 crisis in our state’s jails and prisons. The Harris

County Commissioners Court Judge and the State Administrative Judge both issued orders that

attempt, in different ways, to expedite the release of pretrial, not convicted, low-level, nonviolent

felony arrestees from the Harris County Jail on personal bonds to safely reduce the Jail population.




                                                 2
     Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 3 of 29



       State and local policymakers agree that the Harris County Jail population must be reduced,

but they disagree on how to safely do so. A federal district court asked to wade into policy and

political disagreements among State and County elected officials is in risky territory. There is no

good, clearly safe, constitutionally, and jurisdictionally right solution to many of the short-term

problems and disagreements the pandemic has made so acute.              And when, as here, these

disagreements appear to have been somewhat resolved, at least to the extent necessary to achieve

a workable, voluntary process for the safe release of appropriate pretrial, not convicted, arrestees

within the present pandemic constraints, that is a powerful reason for a federal court to decline to

intervene through the blunt instrument of a temporary restraining order.

       After careful consideration of the motions, the State intervenors’ responses, the parties’

arguments in the many teleconferences, the applicable law, the views of the interested nonparties,

the sparse record, and the court’s limited authority, the court denies the plaintiffs’ motions for

temporary restraining orders. The court is not issuing any definitive ruling on the merits. That

comes later, on a fuller record.

       This is neither an easy nor good solution. It is simply the best one this court can devise

from the law and the facts that constrain its authority. The good news, however, is that it reflects

the commendable, though still halting, progress made by the parties and interested nonparties in

safely reducing the Harris County Jail population during this dangerous time.

       The reasons for these decisions are set out below.

I.     Background

       When this lawsuit was filed in January 2019 to challenge Harris County’s bail procedures

for pretrial felony arrestees, the world was different. The three plaintiffs, Dwight Russell, Johnnie

Pierson, and Joseph Ortuno claimed that they and others felony arrestees not yet convicted of a



                                                 3
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 4 of 29



crime were detained pending trial because they were too poor to post any financial bond, while

those presenting the same kind and degree of risk factors but who were able to pay were routinely

promptly released.

       The plaintiffs brought a class action suit against Harris County and Sheriff Ed Gonzalez

under 42 U.S.C. § 1983. (Docket Entry No. 1). They alleged that the County’s system of setting

bail for indigent felony arrestees violated their equal protection and due process rights under the

Fourteenth Amendment of the United States Constitution. (Id. at 6). The plaintiffs advised the

court that the suit raised issues similar to ODonnell v. Harris County, No. H-16-1414 (S.D. Tex.

2016), which challenged bail policies and practices for misdemeanor arrestees. (Id. at 7). The

parties in Russell moved to stay, first pending the resolution of ODonnell, and then to try to have

the responsible policymakers resolve this case. (Docket Entry Nos. 14, 24). The efforts continued

until they were upended by the COVID-19 pandemic and national emergency.

       As the Fifth Circuit recently recognized, “our nation faces a public health emergency

caused by the exponential spread of COVID-19, the respiratory disease caused by the novel

coronavirus SARS-CoV-2.” In re Abbott, No. 20-50264, 2020 WL 1685929, at *2 (5th Cir. Apr.

7, 2020). On March 13, 2020, the President of the United States declared a national state of

emergency and the Governor of Texas declared a state of disaster. Id. (citing Proc. No. 9994, 85

Fed. Reg. 15,337, 2020 WL 1272563 (Mar. 13, 2020); Tex. Proc. of Mar. 13, 2020,

https://gov.texas.gov/uploads/files/press/DISASTER_covid19_disaster_proclamation_IMAGE_0

3-13-2020.pdf). Less than a week later, the Texas Health and Human Services Executive

Commissioner declared a public health disaster because the virus “poses a high risk of death to a

large number of people and creates a substantial risk of public exposure because of the disease’s




                                                4
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 5 of 29



method of transmission and evidence that there is community spread in Texas.” Id. (citing Tex.

Proc. of Mar. 19, 2020, https://gov.texas.gov/uploads/files/press/DECLARATION_of_public_

health_disaster_Dr_Hennerstedt_03-19-2020.pdf).

       On March 11, Harris County Commissioner’s Court Judge Lina Hidalgo, the County’s

chief executive, issued an emergency declaration, and on March 24, entered a stay-at-home order

for the County. The Office of the County Engineers ordered the closure of all but four County

Criminal Courtrooms and all but eight District Courtrooms within the Criminal Justice Center on

any given day. (Docket Entry No. 32-10). The order also prohibited more than 10 people in any

gathering except “as determined constitutionally necessary by a Judge.” (Id.).

       This lawsuit is one of a growing number around the country challenging whether due

process guarantees are met in this unprecedented intersection of the pandemic with mass

incarceration. As the coronavirus spread, public health officials warned that the Harris County

Jail, the third largest in the nation, threatened to become a hotbed of contagion. (See Docket Entry

Nos. 32-1, 32-2). The densely packed Jail and shortage of supplies make social distancing and

hygienic practices impractical. (Id.) The predicted result is widespread infection, not only among

arrestees and inmates, but also for the deputies and police officers who arrest and guard them, and

the employees and contractors who care for them. These deputies, officers, and employees leave

the jail every day and, if infected, will unwittingly infect their own families and others. (Id.). The

public health officials urged Harris County promptly to identify and implement ways to reduce the

Jail population to protect the entire community. (Id.).

       Harris County is not unique. Prisons and jails throughout the country—federal, state, and

local—have faced similar challenges and demands to safely reduce jail and prison populations,

while keeping those who should be detained behind bars. The Harris County Jail was quickly



                                                  5
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 6 of 29



identified as a potential threat to the community at large. On March 20, 2020, even before the

scale and severity of the virus was fully appreciated, several doctors wrote to the County Board of

Commissioners, the Sheriff, the Criminal District Court Judges, and the County Courts at Law to

describe the risks and offer policy suggestions to ensure the safety of those detained and working

in the Jail. (Docket Entry No. 32-1). Also, on March 20, Harris County Administrative Judge

Herb Ritchie, who oversees the State Criminal District Courts in Harris County, ordered the Sheriff

to process the immediate release of anyone currently detained or booked into the Harris County

Joint Processing Center for one of 20 felony charges if the person was not already on felony

probation and felony deferred adjudication, or did not have another warrant, hold, or pending

felony charge. (Docket Entry No. 32-6).

       On March 27, the plaintiffs moved for the first of two temporary restraining orders in light

of the emergency. (Docket Entry No. 32). The plaintiffs asked for a 14-day “emergency order . . .

requiring Defendants not to enforce pretrial detention orders against Plaintiff class members unless

they provide constitutionally adequate bail proceedings.” (Docket Entry No. 32 at 4). Counsel for

the plaintiffs informed the court that there were approximately 4,400 pretrial felony arrestees

currently detained because they could not pay the financial conditions of their release. (Docket

Entry No. 37). Of those arrestees, approximately 1,000 allegedly remained in the Jail only because

they could not afford to pay a bondsman $350 or less. (Id.). The parties alleged that only 38

arrestees were eligible for release under Judge Ritchie’s March 20, 2020, Order. (Id.).

       The State of Texas, Governor of Texas, and Attorney General of Texas moved to intervene.

(Docket Entry No. 38). The court granted the motion after the plaintiffs indicated they were not

opposed. (Docket Entry Nos. 45, 46). The court also sought the views of interested nonparties,

including the Harris County District Attorney. The State intervenors responded to the March 27



                                                 6
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 7 of 29



motion for a temporary restraining order, arguing that the procedural relief requested was already

in place, no substantive relief was available, and that the federal court lacked subject-matter

jurisdiction to grant the requested relief. (Docket Entry No. 54).

       The Governor issued Executive Order GA-13 on March 29, prohibiting the release on a

personal bond of any individual currently arrested or previously convicted of a felony involving

physical violence or a threat of physical violence. (See Docket Entry No. 39-1). The only

exception is for an arrestee who, after an individualized hearing, is able to show that he or she is

particularly vulnerable because of underlying health or medical conditions and issues. (Id.).

       On April 1, the plaintiffs asked this court for a second temporary restraining order against

enforcement of Executive Order GA-13’s provisions that bar state judges from making

individualized determinations that nonfinancial conditions of release are appropriate for pretrial

arrestees accused or previously convicted of violent offenses who do not have particular health or

medical reasons for release. (Docket Entry No. 53 at 9). Shortly thereafter, the Harris County

misdemeanor court judges and several civil-rights and criminal defense organizations sued in in a

Texas state court to invalidate the Executive Order. See Tex. Crim. Def. Laws. Ass’n v. Abbott,

No. D-1-GN-20-002034, 261st District Court of Travis County, Texas (Apr. 8, 2020). The state

court judge granted the motion, enjoining the Executive Order until April 24, but the Texas

Supreme Court promptly stayed that ruling. (See Docket Entry Nos. 112, 113).

       Also on April 1, County Judge Hidalgo entered an order “intended to be consistent with

[Governor Abbott’s Executive Order] in all respects.” (Docket Entry No. 66-1). Judge Hidalgo

instructed Sheriff Gonzalez to “take immediate steps to reduce and control the occupancy of the

Harris County Jail system . . . by ceasing to enforce orders” to detain arrestees accused of purely




                                                 7
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 8 of 29



nonviolent offenses, who have not previously been convicted of crimes involving physical

violence or the threat of physical violence, among other conditions. (Id.).

         The Sheriff began to comply with Judge Hidalgo’s order and released a small number of

arrestees, but stopped on April 3 after receiving a conflicting order from Administrative Judge

Herb Ritchie, who supervises the state felony criminal district judges in Harris County. (Docket

Entry No. 66-2). Judge Ritchie ordered the Sheriff and local criminal justice agencies to disregard

Judge Hidalgo’s order or be held in criminal contempt of court. (Id.). Only approximately 14

arrestees were released before Judge Ritchie’s order halted the efforts. (Docket Entry No. 65 at 2;

Docket Entry No. 86 at 2; Docket Entry No. 98 at 13). Judge Ritchie also issued an April 2 order,

consistent with Executive Order GA-13, for the immediate release of eligible pretrial felony

arrestees, expanding the prior list of 20 low-level felony offenses eligible for release to almost 50

offenses, as long as they did not involve the use or threat of physical violence. (Docket Entry No.

66-3).

         In a matter of a few days, then, the Sheriff “faced three conflicting orders from three

different officials,” and the “already slow machinery of jail release ground to a halt. But the health

crisis respects no orders. The virus cares not for the turf wars of government.” (Docket Entry No.

65 at 3). The Sheriff turned to this court to “cut the Gordian knot that currently impedes [him]

from acting.” (Id. at 3–4).

         The court held a number of long hearings by teleconference with the parties and

representatives of relevant stakeholders, including the Harris County District Attorney, and made

several requests for advisories to supplement the factual record and clarify the complex legal

arguments involving federalism, jurisdiction, abstention, exhaustion, and separation of

powers. The parties also updated the court on the current conditions at the Jail. As of April 13,



                                                  8
       Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 9 of 29



the Sheriff reported that the Jail held 7,474 individuals, of whom 6,051 were pretrial arrestees not

convicted of the crime, and of whom 1,192 remained in jail on nonviolent offense charges.

         Also as of April 13, 50 Jail detainees and 71 Harris County Sheriff’s Office staff members

had tested positive for COVID-19. The Sheriff reported that “dozens more” inmates with

symptoms were awaiting results, and that 1,689 arrestees had been separated from the main Jail

population as a form of quarantine because of their exposures to someone who had tested positive.

While the Sheriff reported that no detainee is in serious condition, everyone recognizes that with

each passing day, as more tests are administered, the number of arrestees with positive results is

likely to grow.

II.      The Legal Standard

         A court may grant a temporary restraining order or preliminary injunction only if the

movant shows: “(1) a substantial likelihood of success on the merits, (2) a substantial threat of

irreparable injury if the injunction is not issued, (3) that the threatened injury if the injunction is

denied outweighs any harm that will result if the injunction is granted, and (4) that the grant of an

injunction will not disserve the public interest.” Jones v. Tex. Dep’t of Criminal Justice, 880 F.3d

756, 759 (5th Cir. 2018) (per curiam) (quoting Byrum v. Landreth, 566 F.3d 442, 445 (5th Cir.

2009)). The party seeking injunctive relief must meet all four requirements. Jordan v. Fisher, 823

F.3d 805, 809 (5th Cir. 2016) (quoting Bluefield Water Ass’n v. City of Starkville, 577 F.3d 250,

253 (5th Cir. 2009)).

III.     The Record on the Processes in Place

         The plaintiffs allege that the County’s system of setting bail for indigent felony arrestees

violates their equal protection and due process rights under the Fourteenth Amendment of the

United States Constitution. (Docket Entry No. 1). The plaintiffs describe the County’s bail



                                                  9
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 10 of 29



procedures as follows, relying largely on the declarations of Harris County’s Chief Public

Defender, as well as publicly available court docket information.

   •   Based on the offense charged, arrestees are either required to remain in custody until a

       hearing officer, not a district judge, determines the conditions of release at a probable cause

       hearing, or they are assigned a predetermined amount of money for release. (Docket Entry

       No. 32 at 7–8). If an arrestee cannot pay that predetermined amount, he remains detained

       until a hearing. (Id. at 8). The first postarrest hearing, called a magistration, Article 15.17

       hearing, bail hearing or probable cause hearing, is slated to occur within 48 hours of arrest.

       (Id. at 9).

   •   Before the pandemic, the first individualized formal court appearance in which an arrestee

       can raise bail issues and present evidence allegedly did not occur for two to four weeks

       after requested. Even then, according to the plaintiffs, some “felony judges [did] not

       provide for an adversarial bail hearing on the record at that time.”1 (Id. at 13–14). The

       plaintiffs contend that to have an evidentiary hearing on the necessity of pretrial detention,

       an arrestee’s “lawyer usually must file a motion and then schedule a court proceeding for

       a later date. . . . A hearing on the motion will likely not occur for more than a week after

       the motion is filed.” (Id. at 14).

   •   According to the plaintiffs, during the COVID-19 pandemic, individualized bail hearings

       are rarely occurring and greatly delayed. (Docket Entry No. 74-1 at 3). They allege that

       these hearings are routinely scheduled for months after defense attorneys request them, in

       part because of restrictions on court facilities. (Docket Entry No. 32 at 14.; see also Docket




       1
          The plaintiffs allege that these hearings were delayed because of a shortage of courtrooms
following Hurricane Harvey in 2017. (Docket Entry No. 74-1 at 2–3).
                                                 10
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 11 of 29



        Entry No. 74-1 at 4). They allege that no video or teleconferencing technology is yet in

        place to ensure that individualized bail hearings can occur in keeping with social distancing

        practices. (Docket Entry No. 74-1 at 3). While they acknowledge that some district judges

        are holding informal “hearings,” in which personal bond requests may be granted, the

        plaintiffs allege that this is not a constitutionally adequate hearing because “because the

        arrested individual is not present, there is no record, there are no findings entered, and there

        are no legal or evidentiary standards articulated.” (Id. at 4). These limits matter only if no

        personal bond is issued after an informal hearing occurs.

        At the request of the court, the Harris County District Attorney appeared as a nonparty and

provided information on the current pretrial processes. (Docket Entry Nos. 64, 72, 90, 115). The

District Attorney also solicited the views of the Harris County district judges, and Administrative

Judge Ritchie provided additional information. (Docket Entry Nos. 90, 95).

        The Harris County District Attorney provided a different picture of the facts on the ground.

(Docket Entry No. 72). According to the District Attorney:

    •   Arrestees are brought before a hearing office for an initial bail hearing within 48 hours of

        arrest.2 (Id. at 2). The District Attorney described an initial appearance before a district

        judge that is held “typically the next business day,” but admitted that this practice “has

        been disrupted by displacement of the felony courts due to Hurricane Harvey in 2017.”

        (Id. at 2 n.2). The District Attorney alleges that “[i]n most cases, the state district judges




        2
          The plaintiffs argue that some of the factual disagreements between the parties exist because the
District Attorney and county judges characterize the initial appearance before a hearing officer as a “bail
hearing” and therefore can allege that arrestees receive a bail hearing within 48 hours of arrest. (Docket
Entry No. 74-1 at 2). As explained above, the plaintiffs argue that this initial appearance is not
constitutionally adequate.
                                                    11
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 12 of 29



       will hear and rule upon motions for pretrial release or lower bonds in very short order after

       a motion or request is made by the defense counsel.” (Id. at 2–3).

   •   The District Attorney disagrees with the plaintiffs’ allegations, arguing that “upon request

       from a defendant, the state district judges will expedite an evidentiary bail hearing to take

       place within days – not weeks – of the request.” (Id. at 3).

       On April 8, the County district judges advised the court that:

   •   They were “capable of conducting evidentiary bail hearings with witness testimony and

       other evidence within days of notice of a defendant’s filing of such request, and provided

       Harris County allocates sufficient courtroom space.” (Docket Entry No. 90 at 4). The

       judges admitted that current restrictions on courtroom use “may hinder [their] efforts.” (Id.

       at 4 n.1).

       On April 9, Judge Ritchie informed the court that:

   •   The State district felony judges “do not lack the technology to conduct hearings with all

       parties and witnesses and court reporters appearing remotely.” (Docket Entry No. 95 at 5).

       He advised that “[a]ll empirical evidence points to the fact that State District Felony Judges

       are working diligently to reduce the jail population while protecting the rights of the

       accused, the safety of potential victims, and the community as a whole.” (Id. at 4).

       In the meantime, lawyers have repeatedly expressed reluctance to come to the courthouse

for any hearing. They too emphasize the need to rely on technology for all hearings, with the

lawyers, judges, and defendants remotely present.

       This court lacks a full record. It is worth noting that the misdemeanor bail litigation had

eight days of evidentiary hearings before a preliminary injunction issued. The record facts here

change every day, throughout the day. This makes it difficult to make findings adequate to support


                                                12
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 13 of 29



the tailored, effective, and safe relief that these plaintiffs seek. Although these concerns often

would not prevent granting a temporary restraining order—which may be granted without notice

to the opposing party on the basis of less information than the court has now—caution here is

required given the complex and dynamic factual situation and uniquely fraught circumstances.

       Local officials have worked diligently to create a process for identifying and expeditiously

releasing certain indigent arrestees accused of nonviolent crimes, devising a process that complies

with the limitations of the Governor’s order, Judge Ritchie’s orders, and Judge Hidalgo’s order.

The Sheriff, the County Justice Administration Department, and the state district judges have

compiled and circulated lists of pretrial arrestees potentially eligible for release on personal bonds

to the relevant stakeholders, namely the District Attorney and the Public Defender’s Office.

(Docket Entry No. 64 at 2; Docket Entry No. 66 at 2; Docket Entry No. 72 at 3; Docket Entry No.

92 at 5; Docket Entry No. 107 at 2; id. at n.2; Docket Entry No. 111-1 at 3). Sometime between

March 28 and April 1, the Sheriff generated the largest list of 1,470 arrestees, including 125 who

were deemed especially medically vulnerable. (Docket Entry No. 64 at 2–3; Docket Entry No.

107 at 2; id. at n.1; Docket Entry No. 111-1 at 3–4; Docket Entry No. 115 at 2). This list was

originally created under Judge Hidalgo’s order that Judge Ritchie in turn ordered disregarded, but

officials have continued to use the list consistent with Judge Ritchie’s new directive. (See Docket

Entry No. 115 at 3). On April 4, the Justice Administration Department created another list of 534

arrestees under Judge Ritchie’s April 2 Order, but subsequently cut the number down to 60.

(Docket Entry No. 64 at 3). The state district judges provide other lists “almost daily” to courtroom

prosecutors. (Docket Entry No. 107 at 2 n.2).

       The District Attorney reviews the lists and objects to specific arrestees, mostly because an

arrestee’s criminal history disqualifies him or her under the orders of the Governor, Judge Ritchie,



                                                 13
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 14 of 29



and Judge Hidalgo. As of April 13, the District Attorney continues to object to the release of 1,066

out of 1,470 arrestees. (Docket Entry No. 115 at 2). The Public Defender’s Office reviews these

objections and challenges many of them, though public defenders represent only a “fraction” of

pretrial arrestees and therefore cannot speak for—or request a formal bail hearing for—“the vast

majority” of those who receive prosecutorial objections. (Docket Entry No. 111-1 at 3, 5). No

party has informed the court that the lists are being quickly electronically distributed to the

numerous private and court-appointed defense attorneys in Harris County.

       Arrestees whose release the District Attorney opposes may request a formal, evidentiary,

individualized bail-hearing. Those whose release draws no objection will be released promptly

without a hearing unless “there is a unique or specific matter that needs to be addressed with the

defendant prior to the Judge signing the bond.” (Docket Entry No. 92 at 5). It is not clear from

the record what would constitute a “unique or specific matter” or how often such matters arise.

       Significant obstacles initially hampered the efficient implementation of the list-based

release policy, but at least some of those obstacles appear to have been overcome. First, there was

confusion among stakeholders after Judge Ritchie’s April 3 order voided Judge Hidalgo’s April 1

order to release certain arrestees. According to the Sheriff, “[t]he already slow machinery of jail

release ground to a halt.” (Docket Entry No. 65 at 3). Even as officials have pressed on with list-

based releases since then, in compliance with Judge Ritchie’s orders, the Sheriff reports that

“communication among the stakeholders and with the felony judges has been spotty at best.”

(Docket Entry No. 86 at 1). The District Attorney states that the Sheriff’s list of 1,470 arrestees

was created on March 28, but not delivered to prosecutors until April 1, “and thus did not include

changes in custody status from creation of [the] list to delivery.” (Docket Entry No. 107 at 2 n.1).

The list included some arrestees “who were no longer in custody, some subject to holds and



                                                14
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 15 of 29



ineligible for release, and some [who had] current violent [charges] and prior violent criminal

histories,” making them ineligible for release on a personal bond under the Governor’s Executive

Order, Judge Ritchie’s orders, and Judge Hidalgo’s order. (Id.). “The list even included some

defendants where bond had been revoked or forfeited by the District Court for various reasons.”

(Id.; see also Docket Entry No. 92 at 5–6). The District Attorney explains that “[m]uch time has

been spent culling individuals who should never have been on the lists in the first place, requiring

work by prosecutors on a twenty-four-hour basis.” (Docket Entry No. 92 at 6). Judge Ritchie

reported that the state district judges were kept out of the process and did not receive any lists until

April 8, 2020. (Docket Entry No. 95 at 3). That omission appears to have been rectified.

        The Public Defender’s Office reports that the process of seeking pretrial release orders

during the pandemic is complicated for many reasons, including: “[m]any defense attorneys are

unable or unwilling to appear in court”; “[m]any inmates are not being brought to court because

they are in quarantine”; “[n]o standard procedures exist for interacting remotely with the court”;

“[s]ignificant confusion exists within the defense bar regarding how or when to appear in court,

and how or when to reach a judge”; and “[s]ignificant confusion exists regarding how to

accommodate attorney-client communications for those in custody who appear at a remote

proceeding.” (Docket Entry No. 111-1 at 3). And again, public defenders do not represent “the

vast majority” of people who prosecutors object to releasing and cannot request formal bail

hearings for those individuals.

        Both the Public Defender’s Office and the District Attorney’s Office have accused each

other of communication breakdowns on the District Attorney’s objections and the Public

Defender’s challenges to some of those objections. (See, e.g., id.). The Public Defender’s Office

claims that it has difficulty responding to prosecutorial objections based on an arrestee’s criminal



                                                  15
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 16 of 29



history because the Public Defender’s Office does not have access to the same criminal history

data as the prosecutors do. (Id. at 5). The Chief Public Defender and District Attorney also

disagree about what offenses are “violent.” (Id. at 4).

       Despite these hurdles, as of April 13, this process has resulted in the pretrial release of 372

arrestees from the Sheriff’s list of 1,470. (Docket Entry No. 115 at 2). Another 32 individuals

whose release on personal bond the District Attorney does not oppose remain in custody. (Id.).

The other 1,066 arrestees on the Sheriff’s list have objections from the District Attorney, and may

request a formal individualized hearing. (Id.). The District Attorney has pledged to review 311

arrestees for release on personal bonds who are not on the Sheriff’s list. (Id. at 3). From April 1

through April 8, 998 arrestees were released through the pretrial process that predates the pandemic

(i.e., the process unrelated to the lists), though hundreds of new arrestees arrive each day. (Docket

Entry No. 58 at 36; Docket Entry No. 92-2).

       All fear that current processes are releasing too few arrestees relative to new arrivals to

stop the virus from spreading in the Jail. Between April 1 and April 12, the Jail’s population of

felony pretrial arrestees decreased by only 133 people out of over 5,400. Harris County Jail

Population Statistics, https://charts.hctx.net/dr00226. A warning of what may lie ahead comes

from the Cook County Jail in Chicago, one of the largest in the nation, which as of April 8 was the

biggest COVID-19 hot spot in the United States. See Timothy Williams and Danielle Ivory,

Chicago’s Jail Is Top U.S. Hot Spot as Virus Spreads Behind Bars, N.Y. TIMES (Apr. 8, 2020),

https://www.nytimes.com/2020/04/08/us/coronavirus-cook-county-jail-chicago.html. Delays in

releases heighten the risk of a Jail-wide outbreak. But releasing those who cannot safely be

released—whether because of risks of new offenses, particularly crimes involving physical

violence, or risks of nonappearance—is of equal concern.



                                                 16
      Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 17 of 29



        This court is concerned about creating harm by granting a temporary restraining order that

disrupts the parties’ commendable efforts under difficult circumstances to address the COVID-19

crisis in the Jail, and that will require judges and others to do what simply cannot be done as fast

as desired.

IV.     The Case Law

        The case law responding to the pandemic is scant and conflicting. Courts around the

country have taken different approaches to, and reached different conclusions on, challenges to

detention in the face of this crisis. The facts are unusual and as a result, the case law is of limited

help.

        This case does not, like many, involve a federal-court challenge to a federal jail or prison

facility, on either the conditions of confinement (including medical care) or on the duration of

confinement and conditions of pretrial release. See, e.g., Coronel v. Decker, No. 20-cv-2472

(AJN), 2020 WL 1487274 (S.D.N.Y. Mar. 27, 2020) (granting a temporary restraining order

requiring four detainees’ release under 28 U.S.C. § 2241 in part because “[an immigration-court

bond] hearing weeks from now may be no relief at all, because Petitioners may contract COVID-

19 in the interim and face serious health consequences—including death”); Zhang v. Barr, No. 20-

cv-331 (C.D. Cal. Mar. 27, 2020) (granting a habeas petitioner in immigration detention an

expedited bond hearing, noting that “delay in determining Petitioner’s release exposes him to

unnecessary risk [in light of the pandemic]”); Calderon Jimenez v. Wolf, No. 18-cv-10225, Docket

Entry No. 507-1 (D. Mass. Mar. 26, 2020) (ordering a single habeas petitioner’s release from

immigration detention on bail in light of the pandemic); Basank v. Decker, No. 20-cv-2518 (AT),

2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020) (granting a temporary restraining order under § 2241

requiring the release of one detainee from immigration custody); Castillo v. Barr, No. 20-cv-605,



                                                  17
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 18 of 29



Docket Entry No. 32 (C.D. Cal. Mar. 27, 2020) (ordering two habeas petitioners to be released

from immigration detention under a temporary restraining order because of COVID-19); Arana v.

Barr, No. 19-cv-7924 (PGG) (DCF) (S.D.N.Y. Mar. 27, 2020) (magistrate judge’s report and

recommendation recommending “that, due to extraordinary circumstances brought about by the

COVID-19 outbreak, which has apparently reached the jail where [the habeas] Petitioner is being

detained, and by which he may be particularly seriously impacted as a result of underlying medical

conditions, [the] Petitioner be ordered released from [immigration] custody pending his bond

hearing”).

       Nor does this case pose a direct federal-court challenge to the conditions of confinement

in a state or local facility, such as the medical and health steps in the jail or prison to reduce and

address infection and illness. See, e.g., Mays v. Dart, No. 20-cv-2134 (N.D. Ill. Apr. 9, 2020)

(granting a limited temporary restraining order requiring certain coronavirus-related safety

measures at the Cook County Jail in Chicago, but denying most requests for relief, including a

putative subclass’s request to be transferred to a safer facility or other form of custody); Swain v.

Junior, No. 20-cv-21457-KMW (S.D. Fla. Apr. 7, 2020) (granting in part a temporary restraining

order requiring increased coronavirus protections at Metro West Detention Center in Miami-Dade

County); Plata v. Newsom, No. 4:01-cv-01351-JST (N.D. Cal. Apr. 4, 2020) (denying California

prisoners’ motion before a three-judge Prison Litigation Reform Act panel to require COVID-19-

related releases, but suggesting that relief may be available at single-judge courts).

       Given how this case differs from other COVID-19 litigation, the court is operating on

uncertain legal terrain with limited guidance. In the related case challenging Harris County’s

misdemeanor bail system, the Fifth Circuit illuminated the scope of indigent pretrial arrestees’

constitutional rights in the bail context. The Fifth Circuit held that “the County’s mechanical



                                                 18
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 19 of 29



application of [its] secured bail schedule without regard for the individual arrestee’s personal

circumstances” violated arrestees’ rights to procedural due process and equal protection of the

laws under the U.S. Constitution. ODonnell v. Harris Cty., 892 F.3d 147, 163 (5th Cir. 2018).

The Fifth Circuit’s multiple opinions in that litigation provide important direction even though this

proceeding concerns felony arrestees and it is unclear whether the Fifth Circuit’s holdings apply

in equal force to the pretrial felony arrestees the Russell plaintiffs want to represent. For the

purposes of this opinion, the court proceeds as if they do.

        The Fifth Circuit began with the procedural due process inquiry, which has two steps. “The

first question asks whether there exists a liberty or property interest which has been interfered with

by the State; the second examines whether the procedures attendant upon that deprivation were

constitutionally sufficient.” Id. at 157 (quoting Meza v. Livingston, 607 F.3d 392, 399 (5th Cir.

2010)). The Fifth Circuit explained that Texas law, including the Texas Constitution, “creates a

right to bail that appropriately weighs the detainees’ interest in pretrial release and the court’s

interest in securing the detainee’s attendance.”3 Id. at 157–58. The Fifth Circuit held that bail

decisions that serve as de facto detention orders on arrestees who cannot afford to pay “must reflect

a careful weighing of the individualized factors set forth by both the state Code of Criminal



        3
           The right has limited state constitutional exceptions. Bail may be denied in capital cases; when
a felony arrestee has two previous felony convictions (“the second conviction being subsequent to the
first”); when an arrestee is accused of a felony committed “while on bail for a prior felony for which he has
been indicted”; when an arrestee with a previous felony conviction is charged with a felony involving the
use of a deadly weapon; when an arrestee is “accused of a violent or sexual offense committed while under
the supervision of a criminal justice agency . . . for a prior felony”; when an arrestee is accused of an
offense—not only a felony—involving family violence and has had his bail “revoked or forfeited for a
violation of a condition of release . . . related to the safety of a victim of the alleged offense or to the safety
of the community”; and when an arrestee is charged with violating a protective order in a family violence
case. TEX. CONST. art. I, §§ 11, 11a, 11b, 11c. All of these exceptions, aside from the capital-case
exemption, require a hearing before bail may be denied. Id. The Fifth Circuit noted that the scope of the
exceptions “has been carefully limited by state courts.” ODonnell, 892 F.3d at 158 (citing Ex parte Davis,
574 S.W.2d 166, 169 (Tex. Crim. App. 1978)).


                                                       19
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 20 of 29



Procedure and Local Rules.” Id. at 158. These factors include the arrestee’s ability to pay, the

charge, victim and community safety, and the need to “give reasonable assurance” that the

defendant will appear. Id. at 153; TEX. CODE. CRIM. PROC. art 17.15. As the Fifth Circuit put it,

“magistrates may not impose a secured bail solely for the purpose of detaining the accused.”

ODonnell, 892 F.3d at 158.

       The Fifth Circuit clarified that there is no “fundamental substantive due process right to be

free from any form of wealth-based detention.” Id. at 163 (emphasis added); ODonnell v.

Goodhart, 900 F.3d 220, 225 (5th Cir. 2018). But the court held that “the automatic imposition

of pretrial detention on indigent misdemeanor arrestees” violated federal due process and equal

protection doctrine. Goodhart, 900 F.3d at 224 (quoting ODonnell, 892 F.3d at 160, 163). The

proper remedy was individualized hearings in which impartial magistrates must “specifically

enunciate their individualized, case-specific reasons” for imposing bail, including unaffordable

bail. Id. (quoting ODonnell, 892 F.3d at 160). The Fifth Circuit also required notice of the hearing

and “an opportunity to be heard and submit evidence within 48 hours of arrest.” ODonnell, 892

F.3d at 163.

       On equal protection, the Fifth Circuit applied heightened scrutiny to the treatment of

misdemeanor arrestees in ODonnell because “the inability to afford bail was coupled with the lack

of meaningful considerations of alternatives.” Goodhart, 900 F.3d at 226–27. The Fifth Circuit

held that rational-basis review applies when indigent arrestees claim simply that they are detained

longer than wealthier arrestees. Id. at 226–28. Even under this deferential standard, the court

stated that the consequences of prolonged pretrial detention—an increased likelihood of pleading

guilty, receiving a longer sentence, and suffering the ruinous social consequences of

incarceration—cannot be imposed on misdemeanor arrestees simply because they are too poor to



                                                20
     Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 21 of 29



pay bail. Id. at 227–28. The Fifth Circuit held that consequences are “critical” to the constitutional

analysis of whether indigent arrestees may be held for longer than wealthier detainees before a bail

hearing. Id. The court ruled that it was permissible to hold indigent misdemeanor arrestees for 48

hours before their individualized bail hearings because arrestees detained for that amount of time

“do not face the same dire prospects of ‘bear[ing] the brunt’ of a lengthy pretrial incarceration

caused by an unconstitutional bail system.” Id. at 228. An individualized hearing after 48 hours

was “sufficient to cure the automatic imposition of bail.” Id.

        This court also looks to the guidance from the Fifth Circuit in In re Abbott, No. 20-50264,

2020 WL 1685929, at *6 (5th Cir. Apr. 7, 2020), which directs courts to defer to state actions taken

in times of emergency, even if they infringe on individual constitutional rights. The Fifth Circuit

affirmed the standard laid out in Jacobson v. Commonwealth of Massachusetts, 197 U.S. 11, 31

(1905), which provides that judicial review is only available:

        if a statute purporting to have been enacted to protect the public health, the public
        morals, or the public safety, has no real or substantial relation to those objects, or
        is, beyond all question, a plain, palpable invasion of rights secured by the
        fundamental law.

Id. at *6.

        The court recognizes that the plaintiffs’ March 27 motion for a temporary restraining order

does not involve a statute, order, or other decision that was enacted to combat the COVID-19 crisis,

and therefore Jacobson is not clearly implicated. But the court takes note of the deference required

to state and local actors in the face of the crisis, and examines the Harris County stakeholders’

responses to the crisis with that in mind.

V.      Putting It Together, For Now

        The plaintiffs argued that in light of COVID-19, they and other poor pretrial felony

arrestees are denied an adequate opportunity to challenge their potentially unconstitutional wealth-

                                                 21
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 22 of 29



based detentions, but the current record evidence is not enough to support granting either of the

temporary restraining orders they seek. Yes, there have been delays between when an arrestee:

(1) is denied release on a personal bond; (2) then is denied release in an informal hearing with a

hearing officer that the district judges have stated, and the plaintiffs have acknowledged, are

provided within a few days after arrest; and when the arrestee (3) actually has a formal

individualized hearing after counsel requests one.4 Yet despite the numbers of people involved,

and the impact of the virus and stay-at-home orders on the bar, the bench, the District Attorney

and Public Defender’s Offices, the Sheriff’s Office, and Harris County, new processes to consider

eligible arrestees for expedited release have been hammered out, put in place, and are slowly but

surely being implemented.

        The district judges are working hard under post-Hurricane Harvey courtroom space

constraints that predated, but are made much worse by, the pandemic. This court cannot safely

order judges to have more hearings with more in-person participants than social distancing limits

permit. The judges are also operating under constraints of resources and personnel made much

worse by the pandemic. They are working on getting the technology—much of which is

available—in place to hold remote hearings, and ensure that the judges and others are trained in

its use. This court cannot devise relief that would fairly and safely result in more technology being

put into place faster for more judges, or for them to become adept in using it on a specific schedule.

The record shows that all stakeholders are working to have the necessary formal, individualized

evidentiary hearings on releasing pretrial arrestees on personal bonds to take place within days

after defense counsel requests them, in an adequate and safe manner, in keeping with the County’s

emergency operations order and the risks of the COVID-19 pandemic.


        4
         A lawyer is appointed approximately one business day after an indigent arrestee requests counsel.
(Docket Entry No. 72 at 2).
                                                   22
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 23 of 29



       According to Judge Ritchie’s April 9, 2020, letter, “[i]n the Harris County State District

Courts, hearings can be set generally within days of request, even under the current conditions,

depending on the complexity of coordinating witnesses, the availability of courtroom space, and

the ability to comply with public health measures to avoid spreading COVID-19.” (Docket Entry

No. 95 at 5 (emphasis added)).

       The court does not find that the record disproves the plaintiffs’ claims, but rather that the

sparse, conflicting accounts do not support awarding the extraordinary relief the plaintiffs seek.

To prevail, the plaintiffs must satisfy all four temporary-restraining-order factors: a substantial

likelihood of success on the merits, irreparable harm, the balance of equities, and the public

interest. Fisher, 823 F.3d at 809. The court assumes, but does not decide, that the plaintiffs have

shown a substantial likelihood of success on the merits of the claim that, in the circumstances of

the pandemic and with the added risks of detention that result, the delay in getting formal

individualized hearings for indigent arrestees—a delay that those able to post bond can avoid—is

unconstitutional. It is undisputed that arrestees who must wait in jail for a bail hearing for as long

as the plaintiffs allege face irreparable harm from contracting the coronavirus. But the court less

easily assumes that the plaintiffs have met their burden of showing that the relief sought is in the

public interest. Granting temporary relief and allowing the alleged lengthy detention both present

risks. There is the threat of releasing on a personal bond those who should not be released because

of risks such as not only failure to appear, but also of new offenses. On the other hand, there is

the risk that if they are detained in tight jail conditions, they may have a greater likelihood of being

infected or infecting others, as well as the risks of the collateral consequences of prolonged wealth-

based detention (e.g., job loss and an increased sentence) and constitutional violations.




                                                  23
    Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 24 of 29



        The court cannot find that the present record, sparse and fast-changing as it is, meets the

plaintiffs’ burden to show that it is in the public interest to grant the relief sought, or that denying

it will disserve the public interest. This is particularly true because it is not clear that local officials

could implement any remedy more effective than the current processes they are trying to execute

and improve. A temporary restraining order backed by the threat of contempt might even create

confusion and fear that would disrupt current efforts and make matters worse. These concerns

apply not only to the public interest factor, but also to the balance of equities. Both factors weigh

against granting a temporary restraining order.

        The recent support for releasing pretrial felony arrestees accused of nonviolent offenses in

Harris County supports the court’s conclusion. In the few weeks since the plaintiffs first moved

for a temporary restraining order, the County stakeholders have devised and executed a process to

ensure that those who might safely be released on personal bonds are identified for the District

Attorney to review. Those whose release the District Attorney does not oppose (or initially

opposed but then agrees to) are slated for release and are being released, although it needs to be

faster. This process has resulted in 372 releases as of April 13. (Docket Entry No. 115 at 2).

Those whose release is opposed can request a formal evidentiary hearing before a Harris County

district judge for an individualized bail determination. The judges are working hard to provide

this formal hearing quickly. They have informed the court that these hearings will proceed, even

during the current state of emergency. The court cannot find on this record that in this time of

crisis, federal-court intervention in fraught and rapidly evolving County affairs is required, safe,




                                                    24
      Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 25 of 29



or would at this time materially improve the processes under way.5 C.f. In re Abbott, 2020 WL

1685929, at *1 (citing Jacobson, 197 U.S. at 29).

        The court denies the plaintiffs’ March 27 motion, without prejudice. The plaintiffs may

reurge their claims if the laudable efforts local officials are making to expedite formal

individualized bail hearings and safe releases on personal bonds fail. The plaintiffs may also move

to lift the stay and proceed with class certification and a motion for a preliminary injunction, which

may be granted if they can prove their entitlement to relief on a fuller record.

VI.     The April 1, 2020, Motion for a Temporary Restraining Order

        Nor have the plaintiffs shown a sufficient likelihood of success on the merits of their

challenge to the Governor’s Executive Order GA-13. A key issue is abstention. “[U]nder

the Pullman doctrine, a federal court should abstain from exercising its jurisdiction ‘when difficult

and unsettled questions of state law must be resolved before a substantial federal constitutional

question can be decided.’” Nationwide Mut. Ins. Co. v. Unauthorized Prac. of Law Comm., 283

F.3d 650, 652 (5th Cir. 2002) (quoting Haw. Hous. Auth. v. Midkiff, 467 U.S. 229, 236

(1984)). Pullman abstention is appropriate when a case involves “(1) a federal constitutional

challenge to state action and (2) an unclear issue of state law that, if resolved, would make it

unnecessary for [the court] to rule on the federal constitutional question.” Id. at 653. “To satisfy

the second prong, there must be an uncertain issue of state law that is ‘fairly susceptible’ to an

interpretation that would render it unnecessary for [the court] to decide the federal constitutional

questions in a case.” Id. (citing Baran v. Port of Beaumont Navigation Dist., 57 F.3d 436, 442


        5
          Another part of the plaintiffs’ requested relief is problematic. The plaintiffs request that the court
define “violent offense.” (Docket Entry No. 75-1 at 2; Docket Entry No. 96 at 5). But federal courts have
struggled for years to determine which state offenses are “violent.” See Johnson v. United States, 135 S.
Ct. 2551, 2555–56 (2015) (collecting cases applying the definition of “violent felony” under the Armed
Career Criminal Act, 18 U.S.C. § 924(e)(2)(B)). A quick and temporary fix is not the appropriate answer
here.
                                                      25
     Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 26 of 29



n.29 (5th Cir. 1995)). Finally, in addition to those factors, “the district court must assess the totality

of the circumstances presented by a particular case, considering the rights at stake and the costs of

delay pending state court adjudication.” Baran, 57 F.3d at 442.

        The court finds that Pullman abstention is appropriate. To begin, there is a pending state-

court lawsuit challenging the Executive Order that raises questions about novel, uncertain issues

of state law. See Tex. Crim. Def. Laws. Ass’n v. Abbott, No. GN-20-002034, 459th District Court

of     Travis      County,      Texas      (Apr.        8,   2020),      complaint       available      at

https://www.aclutx.org/sites/default/files/eo_petition_2020.4.8._comms.pdf).            The state-court

plaintiffs include the Harris County misdemeanor court judges and several civil rights and criminal

defense organizations. They argue that the Executive Order exceeds the Governor’s authority

under the Texas Constitution and the Texas Disaster Act of 1975. Id. at ¶¶ 34–35. The complaint

notes that the case appears to be one of first impression because, “[u]ntil now, no Texas Governor

has invoked the Disaster Act to purport to suspend provisions of the Code of Criminal

Procedure.” Id. at ¶ 48. For their part, the State intervenors emphasize that “Texas courts have

yet to interpret the [Governor’s] order’s scope.” (Docket Entry No. 67 at 21).

        On April 10, 2020, the judge in the state-court case temporarily enjoined the enforcement

of the Executive Order, though the Texas Supreme Court stayed that decision the following day.

(Docket Entry Nos. 112–13). The state litigation may make it unnecessary for this court to rule

on whether the Executive Order violates the U.S. Constitution.

        The state case will also illuminate the federal constitutional inquiry because the Fifth

Circuit’s analysis of indigent arrestees’ due process rights in the bail context turns on a state-

created liberty interest, which the Executive Order purports to limit. ODonnell, 892 F.3d at 157–

58; (Docket Entry No. 67 at 21); see Harris Cty. Comm’rs Ct. v. Moore, 420 U.S. 77, 84 (1975)



                                                   26
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 27 of 29



(“Among the cases that call most insistently for abstention are those in which the federal

constitutional challenge turns on a state statute, the meaning of which is unclear under state law.

If the state courts would be likely to construe the statute in a fashion that would avoid the need for

a federal constitutional ruling or otherwise significantly modify the federal claim, the argument

for abstention is strong.”). The Fifth Circuit in ODonnell focused on the right to bail on “sufficient

sureties” under Texas law rather than “a fundamental substantive due process right to be free from

any form of wealth-based detention,” which “is [not] in view.” ODonnell, 892 F.3d at 158,

163. Because “[d]ue process and equal protection principles converge” in cases involving “the

treatment of indigents in our criminal justice system,” Bearden v. Georgia, 461 U.S. 660, 664–65

(1983), the state court’s resolution of the state law issues may also impact the federal equal

protection analysis. The extent to which relevant Fifth Circuit precedent focuses on Texas law

supports abstention until Texas courts have resolved whether the Executive Order validly limited

the state liberty interest during the pandemic.

       The plaintiffs in this case respond that this court need not abstain because the Executive

Order’s violation of federal rights is clear no matter how the state litigation turns out. (Docket

Entry No. 88 at 10–11 n.5). This contention does not refute that the relevant state law is uncertain

and will impact any argument in this court.

       A better argument against abstention may be that “the costs of delay pending state court

adjudication” are intolerable given the risk that, as the plaintiffs argue, the Executive Order violates

federal rights, threatens indigent arrestees’ lives, and jeopardizes efforts to prevent COVID-19

from engulfing the Harris County Jail and spreading throughout the Houston region. See Baran,

57 F.3d at 442. The court takes this concern seriously, and recognizes the critical constitutional,

health, and public safety interests the plaintiffs invoke as reasons for swift federal action.



                                                  27
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 28 of 29



       But delicate considerations of federalism and separation of powers support abstention in

this complex, rapidly evolving situation. The Executive Order is not permanent. This dispute

involves a dizzying array of government actors with different interests, policies, and legal

positions. This court is in the middle of, as Sheriff Gonzalez puts it, “turf wars”6 between the State

of Texas, America’s third-largest county, the County Sheriff, the District Attorney, the Chief

Public Defender, state felony judges, and the state-court plaintiffs, including the Harris County

misdemeanor judges, who are challenging the same Executive Order that the plaintiffs in this case

seek to enjoin. Because the state courts are well positioned to provide expedited review of the

Executive Order, this court should, and will, stay out of the fray for now.

       Moreover, on the current, limited record, in the emergency circumstances presented, it is

best to leave sensitive policy and political decisions on crafting procedures to accomplish the

shared goal of safely reducing the Jail population to elected and appointed officials. “Turf wars”

allow different interests and views to be heard and addressed on the ground, by those who must

actually implement the policies and procedures. The court does not want to disrupt the laudable

existing efforts to address the crisis. Disrupting a process that strives to recognize the different

interests and concerns is an added risk of intruding with a temporary restraining order that is

backed by the threat of contempt.

       The County’s current response is consistent with the Executive Order, respecting the

Executive Order’s limitation on which pretrial felony arrestees are eligible for release on a personal

bond absent a health or medical reason.




       6
           (Docket Entry No. 65 at 3).
                                                 28
   Case 4:19-cv-00226 Document 122 Filed on 04/14/20 in TXSD Page 29 of 29



VII.   Conclusion

       This case is far from easy. There are risks no matter what this court decides. Institutions

charged with safeguarding the public and upholding the Constitution have an extraordinary and

difficult task, made more difficult and more consequential during this pandemic. Mindful of the

sparse record and of this court’s own limited authority, the court has done its best to balance the

constitutional and public safety interests at stake.

       The court has not addressed, much less foreclosed, the substantive issues on the merits.

Those remain open to be decided on a motion for a preliminary injunction. And, as noted, the

court is not foreclosing any party or interested nonparty from raising additional issues or

substantially different facts that this pandemic continues to produce. But for now, the plaintiffs’

temporary restraining order motions, (Docket Entry Nos. 32, 53, 75), are denied without prejudice.

       On Tuesdays and Fridays by 5:00 p.m., starting April 17, 2020, the parties and interested

nonparties must continue to provide the court with information on: (1) the number of pretrial felony

arrestees unable to pay a secured bond who have been released on a personal bond with no

remaining disputes preventing that release; (2) the number who remain in pretrial custody because

they are unable to pay a secured bond and whose release on a personal bond is challenged by the

District Attorney; (3) the population of felony pretrial arrestees in the Harris County Jail; (4) the

length of delays before individualized formal bail hearings after such hearings are requested; and

(5) the number of arrestees and workers in the Jail who have positive COVID-19 test results and

the number with pending test results.

               SIGNED on April 14, 2020, at Houston, Texas.


                                                            _______________________________
                                                                     Lee H. Rosenthal
                                                              Chief United States District Judge

                                                  29
